DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Response to Amendments
The amendments filed with the written response received on December 14, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 16 have been amended; and claims 2-15 and 17-19 stand as originally filed; and claim 20 is new. Accordingly, claims 1-20 are pending in this application with an action on the merits to follow regarding claims 1-20.
Because of the applicant's amendment, the following in the office action filed September 05, 2021, are hereby withdrawn: 
35 USC 112(b) Rejection of Claims 1 and 16
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite as it recites “the tensioning device comprises an elastic cord”. It is unclear if the elastic cord is a separate component from the elastic element of Claim 1 (from which Claim 20 depends) or if the elastic cord and the elastic element are the same structure. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the elastic element of the tensioning device 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander US 20070266481.
Regarding Independent Claim 1, Alexander discloses an adjustable helmet (Abstract) comprising: a main shell (Fig. 1, #118) comprising: a first side portion (Fig. 2, right side [unnumbered]), and a second side portion (Fig. 2, left side [unnumbered]), wherein the first side portion and the second side portion are laterally flexible with respect to one another (¶0062 notes that the adjustment member is moved laterally, pulling the shell with it and ¶0052 notes that the shells move and are made of a flexible material, so the shell is capable of flexing laterally); a secondary shell (Fig. 1, #116) coupled to the main shell at a location between the first side portion and the second side portion (Figs. 1 and 2 Absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation.), wherein a first end of the tensioning device is coupled to the first side portion (Figs. 2 & 3; ¶0045 & ¶0102) and a second end of the tensioning device is coupled to the second side portion (Figs. 2 & 3; ¶0045 & ¶0102) so as to provide a tension force between the first side portion and the second side portion (¶0054 & ¶0055).
Regarding Claim 20, Alexander discloses the adjustable helmet of claim 1, wherein the elastic element of the tensioning device comprises is an elastic cord (¶0065 states, “Connector 30 may alternatively be made of a material that deforms when it is pushed or deforms when it is pulled. For example, connector 30 may be made of a material that may not be effectively pushed, such as cable, rope, belt, chain, cord or string.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchamp US 20150000015 in view of Udelhofen US 6865752.
Regarding independent Claim 1, Beauchamp teaches an adjustable helmet (Beauchamp ¶0001) comprising: a main shell (Beauchamp Fig. 12, #12) comprising: a first side portion (Beauchamp Annotated Fig. 2), and a second side portion (Beauchamp Annotated Fig. 2), wherein the first side portion and the second side portion are laterally flexible with respect to one another (Beauchamp ¶0025); a secondary shell (Beauchamp Annotated Fig. 2, #14) coupled to the main shell at a location (Beauchamp ¶0014, #26 and #28; also see Fig. 2) between the first side portion and the second side portion (Beauchamp ¶0014, also see Figs. 1-2), wherein at least a portion of the first side portion and at least a portion of the second side portion each extends over at least a portion of a top surface of the secondary shell (Beauchamp Figs. 1 and 3 shows the main shell #10 over the secondary shell #14 at the edges of the secondary shell); and a tensioning device (Beauchamp Fig. 4, #44), wherein a first end of the tensioning device (Beauchamp Annotated Fig. 2) is coupled to the first side portion (Beauchamp ¶0021 and Fig. 1) and a second end of the tensioning device (Beauchamp Fig. 4) is coupled to the second side portion (Beauchamp ¶0021 and Fig. 1) so as to provide a tension force between the first side portion and the second side portion (though Beauchamp does not specifically state a tension force exists between the first side portion and the second side portion, it is clear that if the adjustment mechanism #44 creates a tension force on the connecting members #30 that pull them from opposing ends then the strap would exhibit an opposite reaction in the form of an elastic force to resist this tension force, otherwise the strap would fail. As the device of Beauchamp is designed to resist change when adjusted [¶0025], it would not be unexpected to conclude that the connecting members have an elastic force. Further, see Beauchamp ¶0026 and ¶0028 for the function of the mechanism). 
Beauchamp does not expressly disclose the tensioning device comprising an elastic component.

Both Beauchamp and Udelhofen teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Udelhofen such that the tensioning device would have an elastic component so that the tensioning strap/rope would expand under force when pulled upon so that the helmet could be donned or doffed without having to release the lock on the tensioning device and refitting the helmet to the user’s head.
Regarding Claim 2, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the first end of the tensioning device is coupled to the first side portion at a first hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the left side) and the second end of the tensioning device is coupled to the second side portion at a second hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the right side).  
Regarding Claim 3, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 2, wherein the secondary shell comprises: a first wing (Beauchamp Annotated Fig. 2; also see Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #40]) having a first elongated track formed therethrough (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #48]; also see ¶0022); and a second wing (Beauchamp Annotated Fig. 2; also see Fig. 4, #40 on left side) having a second elongated track formed therethrough (Beauchamp Annotated Fig. 4, #48; also see ¶0022), wherein the second wing is located laterally opposite the first wing on the secondary shell (Beauchamp Fig. 4). 
Regarding Claim 4, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 3, wherein: at least a portion of the first hardware assembly extends through the first elongated track (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the 
Regarding Claim 5, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 4, wherein the first elongated track is angled downward in a first direction (Beauchamp Fig. 4 [though not explicitly shown, the left side of the shell mirrors the right side, which shows track #48 angled downward]; also see ¶0022) and the second elongated track is angled downward in a second direction (Beauchamp Fig. 4 shows track #48 angled downward on the right side) such that at least a portion of the secondary shell raises vertically when the first side portion and the second side portion of the main shell flex laterally outward with respect to one another (Beauchamp ¶0025).  
Regarding Claim 6, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 2, further comprising an alignment component (Beauchamp Fig. 6, #76 and ¶0031) coupled to the secondary shell (Beauchamp Fig. 4 shows the adjustment mechanism #44—which houses the alignment component #76-- attached to the secondary shell #14), wherein a central portion (Beauchamp Fig. 6, #78) of the tensioning device is configured to be coupled to the alignment component (Beauchamp Fig. 6 shows tensioning device #78 attached to alignment component #76).  
Regarding Claim 7, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 6, wherein the alignment component is positioned vertically above both the first hardware assembly and the second hardware assembly (Beauchamp Figs. 1 and 4 show the alignment component #44 elevated vertically slightly above the hardware assemblies #34).  
Regarding Claim 8, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the first side portion of the main shell is configured to flex laterally relative to a first curved juncture region formed in the main shell (Beauchamp ¶0019; also see Beauchamp Annotated Fig. 2), and the second side portion of the main shell is configured to flex laterally relative to 
Regarding Claim 9, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 8, wherein the secondary shell is coupled to the main shell at a tab (Beauchamp Fig. 2, #18) formed on the main shell between the first curved juncture region and the second curved juncture region (Beauchamp Fig. 2 shows the tab #18 between the first curved juncture and the second curve juncture).  
Regarding Claim 10, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 9, wherein the secondary shell is coupled to the main shell by at least one fastener (Beauchamp Fig. 2, #26).  
Regarding Claim 11, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein at least one of the secondary shell or the main shell comprise at least one ventilation hole formed therethrough (Beauchamp Annotated Fig. 2).  
Regarding Claim 12, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the top surface of the secondary shell comprises at least one protrusion (Beauchamp Annotated Fig. 2).
Regarding Claim 14, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, further comprising at least one padding stack coupled to the main shell (Beauchamp ¶0038) and at least one padding stack separately coupled to the secondary shell (Beauchamp ¶0038).
Regarding Claim 15, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 14, wherein the at least one padding stack coupled to the secondary shell is configured to extend over, but not contact, the tensioning device (Beauchamp ¶0038).
Regarding independent Claim 16, Beauchamp teaches a method of forming an adjustable helmet (Beauchamp ¶0014), the method comprising: providing a main shell (Beauchamp Fig. 12, #12), 
Beauchamp does not expressly disclose the tensioning devices comprising elastic components.

Both Beauchamp and Udelhofen teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Udelhofen such that the tensioning device would have an elastic component so that the tensioning strap/rope would expand under force when pulled upon so that the helmet could be donned or doffed without having to release the lock on the tensioning device and refitting the helmet to the user’s head.
Regarding Claim 17, the modified method of Beauchamp discloses the method of claim 16, further comprising: providing a first wing (Beauchamp Annotated Fig. 2; also see Beauchamp Annotated Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #40]) on a first side of the secondary shell (Beauchamp Annotated Fig. 4 shows a first side of the secondary shell); providing a second wing (Beauchamp Annotated Fig. 2; also see Beauchamp Annotated Fig. 4, #40)on a second side of the secondary shell (Beauchamp Annotated Fig. 4 shows a second side of the secondary shell); forming a first elongated track through the first wing; and forming a second elongated track (Beauchamp Fig. 4, #48; also see ¶0022) through the second wing (Beauchamp Annotated Fig. 4).  
Regarding Claim 18, the modified method of Beauchamp discloses the method of claim 17, further comprising: extending a portion of the first hardware assembly through the first elongated track (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #42]; also see ¶0022); and extending a portion of the second hardware assembly through the second elongated track (Beauchamp Fig. 4, #42 on left side; also see ¶0022).  
Regarding Claim 19, the modified method of Beauchamp discloses the method of claim 16, further comprising: providing a plurality of padding stacks (Beauchamp ¶0038); coupling at least one of the plurality of padding stacks to the main shell (Beauchamp ¶0038); and coupling at least one other of .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Beauchamp and Udelhofen, in view of Beauchamp US 20120011639 (hereinafter Beauchamp ‘639.).
Regarding Claim 13, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1. 
Beauchamp does not expressly disclose on the main and secondary shells being formed of ABS injection-molded plastic.
Beauchamp ‘639 teaches an adjustable sports helmet with main and secondary shells being formed of ABS injection-molded plastic (¶0097).
Both Beauchamp and Beauchamp ‘639 teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Beauchamp et al. such that the adjustable helmet shells would be constructed of ABS injection molded plastic as ABS injection molded forming is a well-known method to make ice hockey helmets as it is cost-effective and provides a strong and accurately formed helmet surface.


    PNG
    media_image1.png
    1199
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    865
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed December 14, 2021, with respect to the 35 USC 103 of Claims 1 and 16 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Udelhofen US 6865752 B2 teaches an adjustable helmet that uses a tension cord
Musal US 20150282550 A1 teaches an adjustable helmet with a V-shaped adjustable main shell
Durocher US 8739318 B2 teaches an adjustable outer shell helmet with tensioners
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732